DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 07/01/2022. Claims 1-3, 6-9, 12, 14-17, and 20-27 are pending and have been examined. Hence, this action has been made FINAL.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Amendments to the claims by the Applicant have been considered and addressed below. 
With respect to the 35 USC § 101, 102, and 103 rejections, the Applicant provides several arguments in which the Examiner will respond accordingly, below.

Claim Rejections - 35 U.S.C. § 101:
Arguments: 
Claims 1-20 rejected under 35 U.S.C. § 101 because it is asserted that the claimed invention is directed to an abstract idea without significantly more. Claim 13 is also rejected under 35 U.S.C. § 101 because it is allegedly drawn to a "signal “per se. Claims 4, 5, 10, 11, 13, 18 and 19 have been canceled. In order to advance prosecution, independent claims 1, 7 and 14-17 have been amended. The Applicant respectfully asserts that claims 1-3, 6-9, 12, 14-17 and 20 recite patent-eligible subject matter. 
The Office Action takes the position that the claims are directed to an abstract idea. Specifically, under the Step 2A Prong One analysis, the Office Action asserts that the claims fall within the "certain methods of organizing human activity" grouping of abstract ideas, namely; "The limitations of 'obtaining...', 'extracting...', 'extracting...', and 'generating...' read on a human receiving written (more than one) sentences in two languages (source and target; one being the translation of the other); identifying sentences corresponding to the source/original language; identifying sentences corresponding to the target/translated language; and defining some criteria to identify these sentences." See Office Action, page 3. 
With regard to Step 2A, Prong Two analysis, the Office Action further asserts that "[t]his judicial exception is not integrated into a practical application...", and that the additional elements of the claims "do not integrate the allegedly abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea." The Office Action proffers the conclusion that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Office Action, page 3. The current guidance and MPEP §2106.04(a) indicate that it is "critical that examiners... evaluate both the specification and the claim" when identifying the "character" of the claims for Step 2A analysis. MPEP §2106.05(e) indicates that a claim that is directed to a judicial exception is patent-eligible when it includes additional features "such that it is more than a drafting effort designed to monopolize the exception." (Emphasis added). [1] The Applicant respectfully submits that the claims cannot be construed to monopolize the allegedly abstract idea. MPEP §2106.05(e) also notes, "[E]ven in the situation where the individually-viewed elements do not add significantly more, those additional elements when viewed in combination may amount to significantly more than the judicial exception by meaningfully limiting the exception. See Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ2d 1, 9 (1981) ("a new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made"); BASCOM Global Internet Servs. V. AT&T Mobility LLC, 827 F.3d 1341, 1349, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016). [2] It is respectfully submitted that, in light of the Specification, the recited claim limitations place the allegedly abstract ideas within the context of a method implemented by an electronic device, a language processing device, a computer program, a chip, and a processing apparatus, as required by independent claims 1, 7 and 14-17, respectively. The characterization of claim elements as "a general-purpose computer or computing device" refers to individual portions of the claims. It is respectfully submitted that the analysis fails to take into account the full character of each of the claims as a whole. The "obtaining...", "extracting...", "extracting...", and "generating..." must be considered in the context of an electronic device, a language processing device, a computer program, a chip, and a processing apparatus, each configured for translating a language which may be unfamiliar to a human user interacting with the electronic device, language processing device, computer program, chip, or processing apparatus. In the context of the claims, the recited practical applications spare the user the necessity of becoming fluent in a foreign language in order to perform a translation. A machine translation is by definition not abstract. For at least these reasons, the claims place meaningful limits on practicing the allegedly abstract idea and should be found to be directed to patentable subject matter and the § 101 rejections should therefore be withdrawn. 
With regard to Step 2B analysis, the Office Action conclusion that the claim limitations do not amount to significantly more than the judicial exception, the [3] Applicant respectfully asserts that the claims recite significantly more than the alleged judicial exception at least because the claims recite specific limitations that are not well-understood, routine, or conventional. The 2019 Revised Patent Subject Matter Eligibility Guidance provides that limitations that are not well-understood, routine, or conventional can render a claim patent eligible: 
[4] While many considerations in Step 2A need not be reevaluated in Step 2B, examiners should continue to consider in Step 2B whether an additional element or combination of elements: 
-adds a specific limitation or combination of limitations that are not well- understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present... 
2019 Revised Patent Subject Matter Eligibility Guidance, Section III(A)(2), pages 23-24. (Emphasis added). As shown above, adding a specific limitation other than what is well-understood, routine, and conventional in the field supports a finding that a claim recites "significantly more" than an abstract idea. As explained below, the claims are allowable under 35 U.S.C. § 102 and § 103. It is respectfully submitted that the non-abstract claim elements used to improve the technology for machine translation amount to "significantly more" than the abstract idea of translation between languages. Because the claims are allowable under 35 U.S.C. § 102 and § 103, whether the claims considered as a whole include one or more additional elements that are not well-understood, conventional, or routine must be considered. For at least for this additional reason, the claims can be seen to be directed to patent eligible subject matter and the § 101 rejections should be withdrawn.

Examiner response to Arguments:
[1]-[2]: Regarding Step 2A Prong Two analysis, the Applicant notes that “the claims cannot be construed to monopolize the allegedly abstract idea” and that “in light of the Specification, the recited claim limitations place the allegedly abstract ideas within the context of a method implemented by an electronic device, a language processing device, a computer program, a chip, and a processing apparatus, as required by independent claims 1, 7 and 14-17, respectively… the analysis fails to take into account the full character of each of the claims as a whole. The "obtaining...", "extracting...", "extracting...", and "generating..." must be considered in the context of an electronic device, a language processing device, a computer program, a chip, and a processing apparatus, each configured for translating a language which may be unfamiliar to a human user interacting with the electronic device, language processing device, computer program, chip, or processing apparatus… In the context of the claims, the recited practical applications spare the user the necessity of becoming fluent in a foreign language in order to perform a translation. A machine translation is by definition not abstract.” 
Applicant's arguments have been considered but are not persuasive.
The Examiner notes that these assertions although valid, are not claimed, and hence respectfully disagrees. The Examiner also notes that language relating the extraction rule with the model and/or device is not explicit, and which could be considered to integrate the judicial exception into a practical application. For example, paragraphs [0037-0040] and/or [0058-0059] of the as filed Specification may be considered.
Please refer to MPEP 2106.04(2): Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception: Prong Two. 
“Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’). For more information on how to evaluate whether a judicial exception is integrated into a practical application, see MPEP § 2106.04(d)(2).”

From this analysis, in Step 2A, Prong Two, the Examiner has evaluated the independent claims accordingly and determined that the independent claims as drafted that the claims as a whole do not include additional elements that integrate the exception into a practical application of that exception. (i.e., an abstract idea). As discussed in the Non-Final Rejection mailed on 07/01/2022: This judicial exception is not integrated into a practical application because for example: claims 7, 13, 14, 15, 16, and 17 recite a processing device, a computer storage medium, a computer program product, a chip, a processing apparatus (comprising at least one circuit), and a processing apparatus (comprising a memory and processor), respectively. As an example, in [0034] of the as filed specification, “In a method provided in embodiments of this application, an execution body of each step may be a computer device. For example, the computer service may be a Personal Computer (PC) or a server.” Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea.
Please also refer to MPEP 2106.05(f)(2): Whether the claim invokes computers or other machinery merely as a tool to perform an existing process.

[3]-[4]: Regarding Step 2B analysis, the Applicant notes that “the claims recite significantly more than the alleged judicial exception at least because the claims recite specific limitations that are not well-understood, routine, or conventional.” and  that “examiners should continue to consider in Step 2B whether an additional element or combination of elements: adds a specific limitation or combination of limitations that are not well- understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present...”
Applicant's arguments have been considered but are not persuasive. Please refer to MPEP 2106.05(A): Relevant Considerations For Evaluating Whether Additional Elements Amount To An Inventive Concept
“Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: 

i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));”

From this analysis, in Step 2B, the Examiner has evaluated the independent claims accordingly and determined that the independent claims as drafted have limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception. Similar to what was discussed in the Non-Final Rejection mailed on 07/01/2022: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. With respect to independent claims 1, 7, and 14, This relates to a human organizing of ideas. The limitations of “obtaining…”, “extracting…”, “extracting…”, “generating…”, “applying…”, “applying…”, “updating…” read on a human:
receiving written (more than one) sentences in two languages (source and target; one being the translation of the other); 
identifying sentences corresponding to the source/original language; 
identifying sentences corresponding to the target/translated language; 
defining some criteria to identify these sentences; 
already defined criteria to obtain or extract segments (e.g., sentence, phrases, etc.) of the received original/source language written text; considering already defined criteria to obtain or extract segments (e.g., sentence, phrases, etc.) of the received translated/target language written text; 
determining if the number of segments in the received source and target language written texts meet a predefined condition; 
modifying the previously defined criteria if the condition regarding the number of segments/sentences is met; 
determining if the number of segments in each of the received texts (source and target) are not equal; and 
determining if there is a mismatch/inconsistency in the meaning of the source and target pair. No additional limitations are present. With respect to independent claim 15, the claims relate to a human organizing of ideas. The limitations of “obtaining…”, “extracting…”, “extracting…”, and “generating…” read on a human receiving written (more than one) sentences in two languages (source and target; one being the translation of the other); identifying sentences corresponding to the source/original language; identifying sentences corresponding to the target/translated language; and defining some criteria to identify these sentences using lower and upper case characters, numbers, and other punctuation symbols. No additional limitations are present. With respect to independent claim 15, the claim relates to a human organizing of ideas. The limitations of “obtaining…”, “extracting…”, “extracting…”, and “generating…” read on a human receiving written (more than one) sentences in two languages (source and target; one being the translation of the other); identifying sentences corresponding to the source/original language; identifying sentences corresponding to the target/translated language; and defining some criteria to identify these sentences using lower and upper case characters, numbers, and other punctuation symbols. No additional limitations are present. With respect to independent claim 16, the claim relates to a human receiving written (more than one) sentences in two languages (source and target; one being the translation of the other); 
identifying sentences corresponding to the source/original language; 
identifying sentences corresponding to the target/translated language; 
defining some criteria to identify these sentences;
already defined criteria to obtain or extract segments (e.g., sentence, phrases, etc.) of the received original/source language written text; 
considering already defined criteria to obtain or extract segments (e.g., sentence, phrases, etc.) of the received translated/target language written text; 
determining if the number of segments in the received source and target language written texts meet a predefined condition;
determining if the number of segments in each of the received texts (source and target) are equal and determining if there is a mismatch/inconsistency in the meaning of the source and target pair; and determining if the extracted segments found using the defined criteria include no matching words are found; or not found;
adjusting (decreasing or increasing) previously defined criteria for extraction using (less or more) generalization (e.g., more generalized terms) based on the domain/topic/classification. No additional limitations are present.           
Please refer to updated rejection for more details on the dependent claims.

Claim Rejections - 35 U.S.C. § 102 and 103:
Applicant’s arguments, see Remarks, filed 09/29/2022, with respect to 35 USC § 102 and 103 rejections along with the claim amendments have been fully considered and are persuasive.  The 35 USC § 102 and 103 rejections of claims 1-3, 6-9, 12, 14-17 have been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-9, 12, 14-17, and 20-27 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claims 1, 7, and 14 recite: 
obtaining n pairs of translation sentences of a source language and a target language, wherein each of the n pairs of translation sentences comprises a source language sentence and a target language sentence that is a translation sentence of the source language sentence, and wherein n is an integer greater than one;  
extracting source language segments from n source language sentences in the n pairs of translation sentences using an extraction rule of the source language;  
extracting target language segments from n target language sentences in the n pairs of translation sentences, wherein the target language segments are translations of corresponding source language segments; and 
generating an extraction rule of the target language based on the target language segments;
 applying the extraction rule of the source language to a source language corpus to obtain M source language segments, wherein M is an integer;
applying the extraction rule of the target language to a target language corpus to obtain b target language segments, wherein a quantity of source language sentences comprised in the source language corpus is the same as a quantity of target language sentences comprised in the target language corpus, wherein the source language sentences in the source language corpus and the target language sentences in the target language corpus are translations of each other, and wherein b is an integer; and
updating the extraction rule of the target language when:
M and b are not equal; and
a semantic mismatch exists in a pair of a target language segment and a corresponding source language segment.

This relates to a human organizing of ideas. The limitations of “obtaining…”, “extracting…”, “extracting…”, “generating…”, “applying…”, “applying…”, “updating…” read on a human:
receiving written (more than one) sentences in two languages (source and target; one being the translation of the other); 
identifying sentences corresponding to the source/original language; 
identifying sentences corresponding to the target/translated language; 
defining some criteria to identify these sentences; 
already defined criteria to obtain or extract segments (e.g., sentence, phrases, etc.) of the received original/source language written text; considering already defined criteria to obtain or extract segments (e.g., sentence, phrases, etc.) of the received translated/target language written text; 
determining if the number of segments in the received source and target language written texts meet a predefined condition; 
modifying the previously defined criteria if the condition regarding the number of segments/sentences is met; 
determining if the number of segments in each of the received texts (source and target) are not equal; and 
determining if there is a mismatch/inconsistency in the meaning of the source and target pair.

The independent claim 15 recite: 
obtain n pairs of translation sentences of a source language and a target language, wherein each of the n pairs of translation sentences comprises a source language sentence and a target language sentence that is a translation sentence of the source language sentence, and wherein n is an integer greater than one;
extract source language segments from n source language sentences in the n pairs of translation sentences using an extraction rule of the source language;
extract target language segments from n target language sentences in the n pairs of translation sentences, wherein the target language segments are translations of corresponding source language segments; and
generate an extraction rule of the target language based on the following target language segments:
lower case and upper case characters a-z and A-Z;
hexadecimal digits;
characters representing numbers;
numerical characters 0-9;
lower case characters a-z uppercase characters; and
punctuation.

This relates to a human organizing of ideas. The limitations of “obtaining…”, “extracting…”, “extracting…”, and “generating…” read on a human receiving written (more than one) sentences in two languages (source and target; one being the translation of the other); identifying sentences corresponding to the source/original language; identifying sentences corresponding to the target/translated language; and defining some criteria to identify these sentences using lower and upper case characters, numbers, and other punctuation symbols.

The independent claim 16 recite: 
obtain n pairs of translation sentences of a source language and a target language, wherein each of the n pairs of translation sentences comprises a source language sentence and a target language sentence that is a translation sentence of the source language sentence, and wherein n is an integer greater than one;
extract source language segments from n source language sentences in the n pairs of translation sentences using an extraction rule of the source language;
extract target language segments from n target language sentences in the n pairs of translation sentences, wherein a target language segment and a corresponding source language segment are translations of each other; and
generate an extraction rule of the target language based on the target language segments;
apply the extraction rule of the source language to a source language corpus to obtain M source language segments, wherein M is an integer;
apply the extraction rule of the target language to a target language corpus to obtain b target language segments; and
when M is equal to b and a semantic mismatch exists in at least one pair of a source language segment and a target language segment that are extracted from a pair of translation sentences, further cause the apparatus to:
determine that a generalization degree of an extraction rule corresponding to at least one domain in the extraction rule of the target language is excessively high when words in the target language segment include a word that cannot correspond to a word in the source language segment; or
determine that a generalization degree of an extraction rule corresponding to at least one domain in the extraction rule of the target language is excessively low when the words in the source language segment include a word that cannot correspond to a word in the target language segment; or
determine that the extraction rule corresponding to a first domain and the extraction rule corresponding to the second domain coexist in the extraction rule of the target language;
decrease the generalization degree of the extraction rule corresponding to the first domain; and
increase the generalization degree of the extraction rule corresponding to a second domain when the words in the target language segment include a word that cannot correspond to a word in the source language segment and simultaneously the words in the source language segment include a word that cannot correspond to a word in the target language segment.

This relates to a human organizing of ideas. The limitations of “obtaining…”, “extracting…”, “extracting…”, and “generating…” read on a human:
receiving written (more than one) sentences in two languages (source and target; one being the translation of the other); 
identifying sentences corresponding to the source/original language; 
identifying sentences corresponding to the target/translated language; 
defining some criteria to identify these sentences;
already defined criteria to obtain or extract segments (e.g., sentence, phrases, etc.) of the received original/source language written text; 
considering already defined criteria to obtain or extract segments (e.g., sentence, phrases, etc.) of the received translated/target language written text; 
determining if the number of segments in the received source and target language written texts meet a predefined condition;
determining if the number of segments in each of the received texts (source and target) are equal and determining if there is a mismatch/inconsistency in the meaning of the source and target pair; and determining if the extracted segments found using the defined criteria include no matching words are found; or not found;
adjusting (decreasing or increasing) previously defined criteria for extraction using (less or more) generalization (e.g., more generalized terms) based on the domain/topic/classification.

The independent claim 17 recite: 
obtain n pairs of translation sentences of a source language and a target language, wherein each of the n pairs of translation sentences comprises a source language sentence and a target language sentence that is a translation sentence of the source language sentence, and wherein n is an integer greater than one;
extract source language segments from n source language sentences in the n pairs of translation sentences using an extraction rule of the source language;
extract target language segments from n target language sentences in the n pairs of translation sentences, wherein the target language segments are translations of corresponding source language segments; and
generate an extraction rule of the target language based on the target language segments comprising a date extraction rule, wherein a one-digit or two-digit numeral paired with an English word indicating a particular month is determined to indicate a date.

This relates to a human organizing of ideas. The limitations of “obtaining…”, “extracting…”, “extracting…”, and “generating…” read on a human receiving written (more than one) sentences in two languages (source and target; one being the translation of the other); identifying sentences corresponding to the source/original language; identifying sentences corresponding to the target/translated language; and defining some criteria (i.e., date) to identify these sentences.

This judicial exception is not integrated into a practical application because for example: claims 1, 7, 13, 14, 15, 16, and 17 recite a method implemented by an electronic device, a processing device, a computer storage medium, a computer program product, a chip, a processing apparatus (comprising at least one circuit), and a processing apparatus (comprising a memory and processor), respectively. As an example, in [0034] of the as filed specification, “In a method provided in embodiments of this application, an execution body of each step may be a computer device. For example, the computer service may be a Personal Computer (PC) or a server.” Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. 

With respect to claims 2, 8, 21, and 25, the claims recite:
obtaining, for each of the n pairs of translation sentences, translated words that are in the target language sentence and that correspond to words comprised in a source language segment extracted from the source language sentence based on a word alignment relationship between each of the n pairs of translation sentences; and 
arranging the translated words to obtain the target language segments.
This relates to a human organizing of ideas. This reads on a human receiving the two written texts (in two different languages, i.e., translation); wherein the human can map/align word by word the corresponding translated words from one language to the other in all the sentences present; and organizing the translated words (target language) to form segments (e.g., sentences). No additional limitations are present. 	

With respect to claims 3, 9, 22, and 26, the claims recite:
combining words that belong to a same domain and that are in the target language segments, to obtain combined words of each domain, wherein the words belonging to the same domain have a same semantic meaning; and 
generalizing the combined words of each domain to obtain the extraction rule of the target language.
This relates to a human of organizing ideas. This reads on a human grouping words based on a classification/topic/category and which have the same meaning; generalizing these grouped words to create/define criteria to identify language. No additional limitations are present. 	

With respect to claims 6, 12, 20, 23, and 27, the claims recite:
decreasing a first generalization degree of a first extraction rule, corresponding to a first domain, in the extraction rule of the target language; and 
increasing a second generalization degree of a second extraction rule, corresponding to a second domain, in the extraction rule of the target language.
This relates to a human organizing of ideas. This reads on a human adjusting previously defined criteria for extraction using (less or more) generalization (e.g., more generalized terms) based on the domain/topic/classification. No additional limitations are present.

REASONS FOR ALLOWANCE
Claims 1, 14-15 and 17 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding amended independent claims 1, 14-15, and 17, Hwang et al. fail to teach the limitations of independent claims 1, 14-15, and 17, as amended. Also, Applicant’s arguments have been fully considered and are persuasive.  
Claims 2-3, 6-9, 12, 14-17, and 20-27 allowed. Please see the statement of reasons for the indication of allowable subject matter as in independent claims 1, 14-15, and 17, above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 9:00 am - 4:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659


/Keisha Y. Castillo-Torres/           Examiner, Art Unit 2659   

/PIERRE LOUIS DESIR/           Supervisory Patent Examiner, Art Unit 2659